The majority affirms the conviction on the basis that Davis was a voluntary patient and could have requested a release from the hospital without any additional authorization. This analysis is neither supported by the law nor the facts.
Although Davis had been classified by the hospital staff as a voluntary patient prior to his reindictment, such reclassification was improper. Davis was hospitalized pursuant to R.C. Chapter 5122 and he was held as an involuntary patient for less than one month. After that period of time, the hospital for its own convenience and without providing notice to anyone, discharged Davis as an involuntary patient and permitted him to readmit *Page 419 
himself as a voluntary patient. This status change was never communicated to the court, the prosecutor or the Attorney General as contemplated by law.
While the trial court did find that Davis' status was tantamount to a release, the evidence received from the hospital personnel indicated that Davis had not made any request for release. The hospital personnel speculated that if Davis had made such a request, the hospital would have done nothing to prevent his discharge. The mere fact that these mechanisms were available to Davis does not mean that he was freely able to leave the hospital at the time of the reindictment.
This court has today failed to recognize the statutory duty of the hospital to inform the judicial officers of an impending discharge of a person whom the state wishes to prosecute. The hospital's actions thwarted the plain language and intent of R.C.5122.21. Here the hospital not only impaired the prosecutor's attempts to reindict Davis, but it has also made itself vulnerable to civil liabilities which could result from Davis' wrongful discharge as an involuntary patient when he should have been held for further criminal prosecution. The hospital's failure to give notice to the prosecutor of Davis' changed classification created confusion as to his status; delayed the finality of the criminal proceedings; and could have resulted in Davis' premature discharge, harm to a member of the public and possible civil liability.
Although it may seem like the propagation of a technical quagmire, it is important to note that the design of the statute is such that strict implementation is necessary to protect all the interests involved, i.e., the public's, the defendant's, the state's and the hospital's. R.C. 2945.38(H) bars the institution of further criminal proceedings once the indictment has been dismissed pursuant to R.C. 2945.38(G). The majority of this court has circumvented the strict mandates of the statute and has permitted the procedure contemplated to be evaded and the hospital to act to the detriment of the prosecution by reclassifying patients without giving the statutory notice.